Citation Nr: 0819472	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-21 311	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.




ATTORNEY FOR THE BOARD


S. Armstrong, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1994 to September 1995.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested to a compensable degree in the first postservice 
year; and it is not shown that the veteran has (or at any 
time during the appeal period had) a hearing loss disability 
by VA standards. 

2. Tinnitus was not manifested in service; the preponderance 
of the evidence is against a finding that the veteran's 
current tinnitus is related to his service. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A November 2004 (prior to the RO's initial adjudication of 
the instant claim) letter explained what the evidence must 
show to substantiate the claims and informed the veteran of 
his and VA's responsibilities in developing the claims. A 
March 2004 letter explained what the evidence showed and why 
the claims were denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should submit any evidence in 
his possession pertaining to the claim). 

An April 2006 letter advised the veteran of the criteria for 
rating hearing loss and tinnitus, and those governing 
effective dates of awards. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  Neither the veteran nor his 
representative alleges that notice in this case was less than 
adequate.

The veteran's service medical records (SMRs) and pertinent 
postservice medical records have been secured. The RO 
arranged for a VA examination in January 2005. The veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  


B.	Factual Background

The veteran served on active duty as a Crash Crewmen/Aircraft 
Firefighter. His SMRs are silent for complaints, findings, 
treatment, or diagnosis relating to hearing loss or tinnitus. 

On service enlistment examination in July 1993, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
5
0

On August 1995 service separation examination, audiometry 
revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
10
5
-5
5
5

On clinical evaluation on separation, the veteran's ears were 
normal; in associated medical history he denied hearing loss. 

The veteran has submitted September 2004 private audiometry 
charts (that have not been converted to numerical values).  
In a statement dated in June 2006, J.F., M.D., related that 
he initially saw the veteran in September 2004 for evaluation 
of increasing severity of chronic tinnitus.  It was noted 
that the veteran "had history of noise exposure when he was 
on the flight line near F-18's."  It was noted that 
audiometry (apparently in September 2004) showed mild high 
frequency SNHL in both ears.  The impressions were mild high 
frequency SNHL consistent with noise exposure and tinnitus 
(onset following noise exposure during military service). 

On January 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
5
10
10
15
15

Speech audiometry revealed speech recognition ability of 100% 
percent in the right ear and of 98% percent in the left ear.  
The examiner noted that medical records were reviewed, and 
that there were no reports of tinnitus in the SMRs.  The 
veteran reported that he could not recall specific onset of 
his tinnitus, but that it began about two years prior, and 
worsened in recent months.  The diagnosis was: For the 500 to 
4000 Hz frequency range, normal hearing bilaterally.  The 
examiner opined that since the veteran's tinnitus began two 
years prior, well after service,"it is less likely than not 
(not likely) that the reported tinnitus is related to 
military noise exposure."  

In a letter attached to his VA Form 9 (substantive appeal), 
the veteran described in detail the extent of his noise 
exposure in service, and indicated that hearing loss was 
causing him problems securing employment.  He also submitted 
a letter from his wife detailing his difficulties interacting 
with their children due to his diminished hearing and 
sensitivity to loud noises.  

The veteran contends that the VA audiological evaluation was 
flawed, because audiometry was conducted in a soundproof room 
while his hearing loss is noticeable when there is background 
noise is present.  He also stated that his tinnitus has 
become progressively worse since 2004, but that he began to 
notice it around 2001 (with onset years earlier). 

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

As hearing loss disability was not manifested in service, 
service connection for such disability on the basis that it 
became manifest in service and persisted is not warranted.  
And as there is no medical evidence that SNHL was manifested 
to a compensable degree in the first postservice year, there 
is no basis for considering the chronic disease presumptions 
under 38 U.S.C.A. § 1112 (for such disability as an organic 
disease of the nervous system).   

Furthermore, a threshold requirement for establishing service 
connection is that there must be competent (medical) evidence 
that the veteran has the disability for which service 
connection is sought.  See 38 U.S.C.A. § 1110.  Hearing loss 
disability is defined by regulation.  See 38 C.F.R. § 3.385, 
outlined above.  Consequently, as a threshold matter in 
substantiating his claim of service connection for hearing 
loss, the veteran must show that he has a hearing loss 
disability as it is defined in § 3.385.  The record contains 
no competent evidence that the veteran has, or ever had, a 
hearing loss disability in either ear as defined in 38 C.F.R. 
§ 3.385.  As was noted, such disability was not manifested in 
service (audiometry on separation showed normal hearing); Dr. 
J.M.'s diagnosis of a high frequency SNHL does not reflect 
hearing loss disability within the definition of 38 C.F.R. 
§ 3.385; and VA audiometry did not find such disability.  The 
veteran alleges that the VA audiological evaluation was 
inadequate, as audiometry was conducted in a sound-proof room 
with no background noise and does not mirror the "real 
world" which is a noisy environment.  Notably, the U.S. 
Court of Appeals for Veterans Claims has upheld VA's policy 
of conducting audiometry in a sound-controlled room.  
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007). 

Accordingly, the record does not show that the veteran has 
the hearing loss disability he seeks to have service-
connected.  In the absence of proof of a post-service chronic 
disability, there is no valid claim of service connection. 
 Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim of service connection for bilateral 
hearing loss must be denied. 

Tinnitus

It is not in dispute that the veteran has tinnitus.  Both his 
private physician and the VA examiner have noted such 
diagnosis.  It may also reasonably be conceded that the 
veteran's duties in his military occupational specialty 
(including crash crewman/aircraft fire-fighter likely 
subjected him to some degree of noise trauma in service.  
However, tinnitus was not diagnosed or noted in service.  
Consequently, what remains necessary for the veteran to 
establish service connection for such disability is competent 
evidence of a nexus between the veteran's current tinnitus 
and his exposure to noise trauma in service.  

There is conflicting medical evidence in the matter of a 
nexus between the veteran's tinnitus and his noise exposure 
in service.  His private physician noted the veteran worked 
on flight lines in service and provided a diagnosis of 
tinnitus (onset following noise exposure in service).  On 
January 2005 VA examination, the examiner noted that veteran 
had stated he did not recall a specific onset of his 
tinnitus, but stated that it began about two years prior 
(January 2003?), and had intensified recently.  The examiner 
opined, in essence, that because the onset of the tinnitus 
was recent (well after service), it was less likely than not 
(or unlikely) related to noise exposure in service.  Weighing 
these two opinions, the Board finds the opinion of the VA 
examiner more probative, and persuasive.  The rationale for 
the opinion by the veteran's private physician seems to be 
merely that the tinnitus appeared after the noise exposure in 
service.  However, it does not account for the fact that it 
was not noted in service, or for more than 7 years after the 
veteran's discharge from service.  The VA examiner reviewed 
the veteran's claims file (which the private physician did 
not), and based the rationale for the opinion on the fact 
that tinnitus was not noted in service or until "well 
after" service.  That rationale is consistent with what is 
shown in the record.  

The veteran has more recently modified his accounts regarding 
the onset of his tinnitus.  He alleges that it became 
consistently noticeable in "2001" but was present before, 
and has intensified since.  The Board finds these recent 
modifications in the veteran's accounts far less than 
credible than his earlier reports. They are obviously 
compensation-driven, and were not provided in the clinical 
setting of the initial accounts.  

Because he is a layperson, the veteran's own opinion that his 
tinnitus is related to noise exposure in service is not 
credible evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

Consequently, a preponderance of the evidence is against a 
finding that the veteran's tinnitus is indeed related to his 
military service, and against the claim of service connection 
for such disability.  Hence, this appeal must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________

George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


